ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_00_FR.txt.                              INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                                 APPLICATION
                      OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                           (QATAR v. UNITED ARAB EMIRATES)

                             REQUEST FOR THE INDICATION
                              OF PROVISIONAL MEASURES


                                ORDER OF 23 JULY 2018




                                    2018
                             COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                                  APPLICATION
                      DE LA CONVENTION INTERNATIONALE
                    SUR L’ÉLIMINATION DE TOUTES LES FORMES
                           DE DISCRIMINATION RACIALE
                            (QATAR c. ÉMIRATS ARABES UNIS)

                               DEMANDE EN INDICATION
                             DE MESURES CONSERVATOIRES


                            ORDONNANCE DU 23 JUILLET 2018




7 Ord 1145.indb 1                                             11/06/19 14:31

                                                 Official citation :
                                    Application of the International Convention
                             on the Elimination of All Forms of Racial Discrimination
                             (Qatar v. United Arab Emirates), Provisional Measures,
                                Order of 23 July 2018, I.C.J. Reports 2018, p. 406




                                             Mode officiel de citation :
                                     Application de la convention internationale
                           sur l’élimination de toutes les formes de discrimination raciale
                              (Qatar c. Emirats arabes unis), mesures conservatoires,
                             ordonnance du 23 juillet 2018, C.I.J. Recueil 2018, p. 406




                                                                                  1145
                                                                  Sales number
                    ISSN 0074-4441                                No de vente:
                    ISBN 978-92-1-157344-2




7 Ord 1145.indb 2                                                                             11/06/19 14:31

                                                         23 JULY 2018

                                                           ORDER




                                 APPLICATION
                      OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                       (QATAR v. UNITED ARAB EMIRATES)
                         REQUEST FOR THE INDICATION
                          OF PROVISIONAL MEASURES




                                  APPLICATION
                      DE LA CONVENTION INTERNATIONALE
                    SUR L’ÉLIMINATION DE TOUTES LES FORMES
                           DE DISCRIMINATION RACIALE
                        (QATAR c. ÉMIRATS ARABES UNIS)
                           DEMANDE EN INDICATION
                         DE MESURES CONSERVATOIRES




                                                   23 JUILLET 2018

                                                    ORDONNANCE




7 Ord 1145.indb 3                                                       11/06/19 14:31

                                                                                           406




                                           TABLE DES MATIÈRES

                                                                                    Paragraphes

                    Qualités1-13
                     I. Compétence prima facie14-42
                        1. Introduction générale                                         14-17
                        2. Existence d’un différend touchant l’interprétation ou l’appli­
                           cation de la CIEDR                                            18-28
                        3. Conditions procédurales préalables                            29-40
                        4. Conclusion quant à la compétence prima facie41-42
                    II. Les droits dont la protection est recherchée et les mesures
                        sollicitées43-59
                    III. Le risque de préjudice irréparable et l’urgence                60-71
                    IV. Conclusion et mesures à adopter                                 72-78
                    Dispositif79




                                                                                             4




7 Ord 1145.indb 5                                                                                 11/06/19 14:31

                                                                                            407




                                  COUR INTERNATIONALE DE JUSTICE
                                                  ANNÉE 2018
                                                                                                      2018
                                                  23 juillet 2018                                   23 juillet
                                                                                                   Rôle général
                                                                                                     no 172
                             APPLICATION
                 DE LA CONVENTION INTERNATIONALE
               SUR L’ÉLIMINATION DE TOUTES LES FORMES
                      DE DISCRIMINATION RACIALE
                                    (QATAR c. ÉMIRATS ARABES UNIS)

                                       DEMANDE EN INDICATION
                                     DE MESURES CONSERVATOIRES

                                                ORDONNANCE



                    Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                                Abraham,    Bennouna,      Cançado        Trindade,    Gaja,
                                Mme Sebutinde, MM. Bhandari, Robinson, Crawford,
                                Gevorgian, Salam, juges ; MM. Cot, Daudet, juges ad hoc ;
                                M. Couvreur, greffier.
                      La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
                    de son Règlement,
                      Rend l’ordonnance suivante :
                      Considérant que :

                      1. Le 11 juin 2018, l’Etat du Qatar (­ci-après, le « Qatar ») a déposé au
                    Greffe de la Cour une requête introductive d’instance contre les Emirats
                    arabes unis à raison de violations alléguées de la convention internatio-
                    nale du 21 décembre 1965 sur l’élimination de toutes les formes de discri-
                    mination raciale (ci‑après, la « CIEDR » ou la « convention »).


                                                                                              5




7 Ord 1145.indb 7                                                                                        11/06/19 14:31

                            application de la ciedr (ordonnance 23 VII 18)                  408

                    2. Au terme de sa requête, le Qatar,
                      « en son nom propre et en qualité de parens patriae des Qatariens,
                      prie respectueusement la Cour de dire et juger que les Emirats arabes
                      unis, par l’intermédiaire de leurs organes et agents et d’autres per-
                      sonnes et entités exerçant la puissance publique, ainsi que par l’inter-
                      médiaire d’autres agents agissant sur leurs instructions ou sous leur
                      direction et leur contrôle, ont manqué aux obligations que leur
                      imposent les articles 2, 4, 5, 6 et 7 de la CIEDR en prenant notam-
                      ment les mesures illicites suivantes :
                      a. en expulsant collectivement tous les Qatariens et en interdisant à
                          tous les Qatariens d’entrer sur le territoire des Emirats arabes unis,
                          au motif de leur origine nationale ;
                      b. en violant d’autres droits fondamentaux, dont le droit de se marier
                          et de choisir son conjoint, le droit à la liberté d’opinion et d’ex-
                          pression, le droit à la santé et aux soins médicaux, le droit à l’édu-
                          cation et à la formation professionnelle, le droit à la propriété, le
                          droit au travail, le droit de prendre part aux activités culturelles
                          et le droit à un traitement égal devant les tribunaux ;
                      c. en s’abstenant de condamner, voire en encourageant la haine raciale
                          contre le Qatar et les Qatariens, et en s’abstenant de prendre des
                          mesures destinées à lutter contre les préjugés, notamment en incri-
                          minant toute expression de sympathie à l’égard du Qatar et des
                          Qatariens, en autorisant, en promouvant et en finançant une cam-
                          pagne internationale visant à dresser l’opinion publique et les
                          médias sociaux contre le Qatar, en réduisant les médias qatariens
                          au silence et en appelant à des attaques contre des entités qata-
                          riennes ; et
                      d. en s’abstenant de protéger les Qatariens contre les actes de discri-
                          mination raciale et de leur offrir des voies de recours efficaces leur
                          permettant d’obtenir réparation de tels actes devant les tribunaux
                          et autres organismes des Emirats arabes unis. »
                    En conséquence,
                      « le Qatar prie respectueusement la Cour d’ordonner aux Emirats
                      arabes unis de prendre toutes les dispositions requises pour s’acquit-
                      ter des obligations que leur impose la CIEDR, et notamment :
                      a. de suspendre et de révoquer immédiatement les mesures discrimi-
                          natoires actuellement en vigueur, dont, mais pas seulement, les
                          directives interdisant de « sympathiser » avec des Qatariens et
                          toute autre législation nationale discriminatoire de jure ou de facto
                          à l’égard des Qatariens au motif de leur origine nationale ;
                      b. de suspendre immédiatement toutes autres mesures incitant à la
                          discrimination (y compris les campagnes médiatiques et le soutien
                          à la diffusion de messages à caractère discriminatoire) et d’incri-
                          miner de telles mesures ;

                                                                                              6




7 Ord 1145.indb 9                                                                                  11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                  409

                      c. de s’acquitter des obligations qui leur sont faites par la CIEDR de
                         condamner publiquement la discrimination raciale à l’égard des
                         Qatariens, de poursuivre une politique tendant à éliminer la dis-
                         crimination raciale et de prendre des mesures pour lutter contre
                         semblables préjugés ;
                      d. de s’abstenir de prendre toute autre mesure susceptible d’être dis-
                         criminatoire à l’égard des Qatariens relevant de leur juridiction ou
                         se trouvant sous leur contrôle ;
                      e. de rétablir les Qatariens dans leurs droits, notamment le droit de
                         se marier et de choisir son conjoint, le droit à la liberté d’opinion
                         et d’expression, le droit à la santé et aux soins médicaux, le droit à
                         l’éducation et à la formation professionnelle, le droit à la propriété,
                         le droit au travail, le droit de prendre part aux activités culturelles
                         et le droit à un traitement égal devant les tribunaux, et de mettre
                         en œuvre des mesures pour garantir le respect de ces droits ;
                      f. de donner des garanties et assurances de non-­répétition de leur
                         conduite illicite ; et
                      g. de réparer intégralement, notamment par une indemnisation, le
                         préjudice résultant de leurs actes commis en violation de la
                         ­
                         CIEDR. »
                   3. Dans sa requête, le Qatar entend fonder la compétence de la Cour
                 sur le paragraphe 1 de l’article 36 de son Statut et sur l’article 22 de la
                 CIEDR.
                   4. Le 11 juin 2018, le Qatar a en outre présenté une demande en indi-
                 cation de mesures conservatoires, en application de l’article 41 du Statut
                 de la Cour et des articles 73, 74 et 75 de son Règlement.
                   5. Au terme de sa demande, le Qatar prie la Cour d’indiquer les
                 mesures conservatoires suivantes :
                     « a) les Emirats arabes unis doivent cesser et s’abstenir de commettre
                          tout acte pouvant entraîner, directement ou indirectement, une
                          forme quelconque de discrimination raciale à l’égard de Qatariens
                          ou d’entités du Qatar, par le fait de tout organe, agent, personne
                          ou entité exerçant la puissance publique sur leur territoire ou
                          agissant sous leur direction ou leur contrôle. En particulier, les
                          Emirats arabes unis doivent immédiatement cesser et s’abstenir
                          de commettre tout acte constituant une violation des droits de
                          l’homme que les Qatariens tiennent de la CIEDR, et notamment :
                              i. mettre un terme aux mesures visant à expulser collectivement
                                 tous les Qatariens des Emirats arabes unis et à interdire à tous
                                 les Qatariens d’entrer sur le territoire des Emirats arabes unis
                                 au motif de leur origine nationale ;
                             ii. prendre toutes les dispositions requises de sorte qu’aucun
                                 Qatarien (ni aucune personne ayant des liens avec le Qatar)
                                 ne soit la cible d’actes discriminatoires ou haineux motivés
                                 par des considérations raciales, et notamment condamner


                                                                                               7




7 Ord 1145.indb 11                                                                                  11/06/19 14:31

                            application de la ciedr (ordonnance 23 VII 18)                   410

                                tout discours haineux visant les Qatariens, cesser toute publi-
                               cation critique ou caricaturale à l’égard du Qatar, et s’abste-
                               nir de toute autre forme d’incitation à la discrimination
                               raciale à l’égard des Qatariens ;
                          iii. cesser d’appliquer les dispositions du décret‑loi fédéral no 5
                               de 2012 sur la lutte contre la cybercriminalité à toute per-
                               sonne « exprimant de la sympathie … pour le Qatar » ainsi
                               que toute autre législation nationale discriminatoire (de jure
                               ou de facto) à l’égard des Qatariens ;
                          iv. prendre toutes les mesures requises pour protéger la liberté
                               d’expression des Qatariens aux Emirats arabes unis, et notam-
                               ment s’abstenir de fermer les bureaux de leurs sites d’infor-
                               mation ou d’empêcher c­ eux-ci de diffuser ;
                           v. cesser et s’abstenir de prendre des mesures ayant pour effet,
                               directement ou indirectement, de séparer un Qatarien de sa
                               famille, et prendre toutes les dispositions requises pour réunir
                               les familles séparées par suite de l’application des mesures
                               discriminatoires (aux Emirats arabes unis, si telle est leur pré-
                               férence) ;
                          vi. cesser et s’abstenir de prendre des mesures ayant pour effet,
                               directement ou indirectement, de priver des Qatariens de la pos-
                               sibilité de recevoir des soins médicaux aux Emirats arabes unis
                               au motif de leur origine nationale, et prendre toutes les dispo-
                               sitions requises pour qu’ils puissent avoir accès à de tels soins ;
                         vii. cesser et s’abstenir de prendre des mesures ayant pour effet,
                               directement ou indirectement, d’empêcher les étudiants qata-
                               riens de suivre les enseignements ou les formations profes-
                               sionnelles des établissements des Emirats arabes unis, et
                               prendre toutes les dispositions requises pour qu’ils puissent
                               avoir accès à leur dossier scolaire ;
                         viii. cesser et s’abstenir de prendre des mesures ayant pour effet,
                               directement ou indirectement, d’empêcher les Qatariens d’avoir
                               accès aux biens qu’ils possèdent aux Emirats arabes unis, d’en
                               avoir la jouissance et l’usage ou de les administrer, et prendre
                               toutes les dispositions requises pour leur permettre d’agir
                               ­valablement par procuration aux Emirats arabes unis, de pro-
                               céder au renouvellement nécessaire de leurs permis de com-
                               merce et de travail, et de renouveler leurs contrats de location ;
                               et
                          ix. prendre toutes les dispositions requises pour garantir aux
                               Qatariens un traitement égal devant les tribunaux et autres
                               organes judiciaires aux Emirats arabes unis, ainsi que l’accès
                               à un mécanisme devant lequel ils puissent contester toute
                               mesure discriminatoire.
                     b) les Emirats arabes unis doivent s’abstenir de prendre toute mesure
                        susceptible d’aggraver ou d’étendre le présent différend ou d’en
                        rendre le règlement plus difficile ; et

                                                                                                8




7 Ord 1145.indb 13                                                                                   11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)              411

                      c) les Emirats arabes unis doivent s’abstenir de prendre toute mesure
                         susceptible de porter préjudice aux droits du Qatar dans le cadre
                         du présent différend. »
                    6. Le greffier a immédiatement communiqué au Gouvernement des
                 Emirats arabes unis la requête, conformément au paragraphe 2 de l’ar-
                 ticle 40 du Statut de la Cour, et la demande en indication de mesures
                 conservatoires, conformément au paragraphe 2 de l’article 73 du Règle-
                 ment. Il a également informé le Secrétaire général de l’Organisation des
                 Nations Unies du dépôt par le Qatar de cette requête et de cette demande.
                    7. En attendant que la communication prévue au paragraphe 3 de l’ar-
                 ticle 40 du Statut ait été effectuée par transmission du texte bilingue
                 imprimé de la requête aux Membres de l’Organisation des Nations Unies
                 par l’entremise du Secrétaire général, le greffier a informé ces Etats du
                 dépôt de la requête et de la demande.
                    8. La Cour ne comptant sur le siège aucun juge de la nationalité de
                 l’une ou l’autre Partie, chacune d’elles s’est prévalue du droit que lui
                 confère l’article 31 du Statut de procéder à la désignation d’un juge ad hoc
                 pour siéger en l’affaire. Le Qatar a désigné M. Yves Daudet et les Emirats
                 arabes unis, M. Jean‑Pierre Cot.
                    9. Par lettres en date du 14 juin 2018, le greffier a fait connaître aux
                 Parties que la Cour, conformément au paragraphe 3 de l’article 74 de son
                 Règlement, avait fixé aux 27, 28 et 29 juin 2018 les dates de la procédure
                 orale sur la demande en indication de mesures conservatoires.
                    10. Au cours des audiences publiques, des observations orales sur la
                 demande en indication de mesures conservatoires ont été présentées par :
                 Au nom du Qatar :                 M. Mohammed Abdulaziz Al‑Khulaifi,
                                                   M. Donald Francis Donovan,
                                                   Mme Catherine Amirfar,
                                                   M. Pierre Klein,
                                                   lord Peter Goldsmith,
                                                   M. Lawrence H. Martin.
                 Au nom des Emirats arabes unis : S. Exc. M. Saeed Ali Yousef Alnowais,
                                                   M. Alain Pellet,
                                                   M. Tullio Treves,
                                                   M. Simon Olleson,
                                                   M. Malcolm Shaw,
                                                   M. Charles L. O. Buderi.
                    11. Au terme de son second tour d’observations orales, le Qatar a prié
                 la Cour d’indiquer les mesures conservatoires suivantes :
                     « a) les Emirats arabes unis doivent cesser et s’abstenir de commettre
                          tout acte pouvant entraîner, directement ou indirectement, une
                          forme quelconque de discrimination raciale à l’égard de Qatariens
                          ou d’entités du Qatar, par le fait de tout organe, agent, personne
                          ou entité exerçant la puissance publique sur leur territoire ou

                                                                                           9




7 Ord 1145.indb 15                                                                              11/06/19 14:31

                        application de la ciedr (ordonnance 23 VII 18)                    412

                     agissant sous leur direction ou leur contrôle. En particulier, les
                     Emirats arabes unis doivent immédiatement cesser et s’abstenir
                     de commettre tout acte constituant une violation des droits de
                     l’homme que les Qatariens tiennent de la CIEDR, et notamment :
                          i. mettre un terme aux mesures visant à expulser collectivement
                              tous les Qatariens des Emirats arabes unis et à interdire à tous
                              les Qatariens d’entrer sur le territoire des Emirats arabes unis
                              au motif de leur origine nationale ;
                         ii. prendre toutes les dispositions requises de sorte qu’aucun
                              Qatarien (ni aucune personne ayant des liens avec le Qatar)
                              ne soit la cible d’actes discriminatoires ou haineux motivés
                              par des considérations raciales, et notamment condamner
                              tout discours haineux visant les Qatariens, cesser toute publi-
                             cation critique ou caricaturale à l’égard du Qatar, et s’abste-
                             nir de toute autre forme d’incitation à la discrimination
                             raciale à l’égard des Qatariens ;
                       iii. cesser d’appliquer les dispositions du décret-loi fédéral no 5
                             de 2012 sur la lutte contre la cybercriminalité à toute per-
                             sonne « exprimant de la sympathie … pour le Qatar » ainsi
                             que toute autre législation nationale discriminatoire (de jure
                             ou de facto) à l’égard des Qatariens ;
                        iv. prendre toutes les mesures requises pour protéger la liberté
                             d’expression des Qatariens aux Emirats arabes unis, et
                             ­notamment s’abstenir de fermer les bureaux de leurs sites
                              d’information ou d’empêcher c­ eux-ci de diffuser ;
                         v. cesser et s’abstenir de prendre des mesures ayant pour effet,
                              directement ou indirectement, de séparer un Qatarien de sa
                              famille, et prendre toutes les dispositions requises pour réunir
                              les familles séparées par suite de l’application des mesures
                              discriminatoires (aux Emirats arabes unis, si telle est leur pré-
                              férence) ;
                        vi. cesser et s’abstenir de prendre des mesures ayant pour effet,
                              directement ou indirectement, de priver des Qatariens de la
                              possibilité de recevoir des soins médicaux aux Emirats arabes
                              unis au motif de leur origine nationale, et prendre toutes les
                              dispositions requises pour qu’ils puissent avoir accès à de tels
                              soins ;
                       vii. cesser et s’abstenir de prendre des mesures ayant pour effet,
                              directement ou indirectement, d’empêcher les étudiants qata-
                              riens de suivre les enseignements ou les formations profes-
                              sionnelles des établissements des Emirats arabes unis, et
                              prendre toutes les dispositions requises pour qu’ils puissent
                              avoir accès à leur dossier scolaire ;
                      viii. cesser et s’abstenir de prendre des mesures ayant pour effet,
                              directement ou indirectement, d’empêcher les Qatariens d’avoir
                              accès aux biens qu’ils possèdent aux Emirats arabes unis, d’en
                              avoir la jouissance et l’usage ou de les administrer, et prendre

                                                                                            10




7 Ord 1145.indb 17                                                                                11/06/19 14:31

                            application de la ciedr (ordonnance 23 VII 18)                 413

                              toutes les dispositions requises pour leur permettre d’agir vala-
                              blement par procuration aux Emirats arabes unis, de procéder
                              au renouvellement nécessaire de leurs permis de commerce et
                              de travail, et de renouveler leurs contrats de location ; et
                          ix. prendre toutes les dispositions requises pour garantir aux
                              Qatariens un traitement égal devant les tribunaux et autres
                              organes judiciaires aux Emirats arabes unis, ainsi que l’accès
                              à un mécanisme devant lequel ils puissent contester toute
                              mesure discriminatoire.
                     b) les Emirats arabes unis doivent s’abstenir de prendre toute mesure
                        susceptible d’aggraver ou d’étendre le présent différend ou d’en
                        rendre le règlement plus difficile ; et
                     c) les Emirats arabes unis doivent s’abstenir de prendre toute mesure
                        susceptible de porter préjudice aux droits du Qatar dans le cadre
                        du présent différend. »
                    12. Au terme de leur second tour d’observations orales, les Emirats
                 arabes unis ont prié la Cour de « rejeter la demande en indication de
                 mesures conservatoires présentée par l’Etat du Qatar ».
                    13. A l’audience, des questions ont été posées aux Parties par des
                 membres de la Cour, auxquelles il a été répondu par écrit, conformément
                 au paragraphe 4 de l’article 61 du Règlement. En application de l’ar-
                 ticle 72 du Règlement, chacune des Parties a présenté des observations
                 écrites sur les réponses écrites fournies par la Partie adverse.

                                                        *
                                                    *       *


                                       I. Compétence prima facie

                                          1. Introduction générale
                    14. La Cour ne peut indiquer des mesures conservatoires que si les dis-
                 positions invoquées par le demandeur apparaissent prima facie constituer
                 une base sur laquelle sa compétence pourrait être fondée ; elle n’a pas
                 besoin de s’assurer de manière définitive qu’elle a compétence quant au
                 fond de l’affaire (voir, par exemple, Jadhav (Inde c. Pakistan), mesures
                 conservatoires, ordonnance du 18 mai 2017, C.I.J. Recueil 2017, p. 236,
                 par. 15).
                    15. En la présente espèce, le Qatar entend fonder la compétence de la
                 Cour sur le paragraphe 1 de l’article 36 du Statut de la Cour et sur l’ar-
                 ticle 22 de la CIEDR (voir le paragraphe 3 plus haut). La Cour doit donc,
                 en premier lieu, rechercher si ces dispositions lui confèrent prima facie
                 compétence pour statuer sur l’affaire au fond, ce qui lui permettrait
                 — sous réserve que les autres conditions nécessaires soient réunies —
                 d’indiquer des mesures conservatoires.

                                                                                            11




7 Ord 1145.indb 19                                                                                11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                  414

                   16. Le Qatar et les Emirats arabes unis sont tous deux parties à la
                 CIEDR. Le demandeur y a adhéré le 22 juillet 1976 et n’a pas formulé de
                 réserve ; le défendeur y a adhéré le 20 juin 1974 et n’a pas formulé de
                 réserve à l’article 22 ou une quelconque autre réserve pertinente pour les
                 besoins de la présente procédure.
                   17. L’article 22 de la CIEDR se lit comme suit :
                         « Tout différend entre deux ou plusieurs Etats parties touchant
                      l’interprétation ou l’application de la présente Convention qui n’aura
                      pas été réglé par voie de négociation ou au moyen des procédures
                      expressément prévues par ladite Convention sera porté, à la requête
                      de toute partie au différend, devant la Cour internationale de Justice
                      pour qu’elle statue à son sujet, à moins que les parties au différend ne
                      conviennent d’un autre mode de règlement. »

                             2. Existence d’un différend touchant l’interprétation
                                        ou l’application de la CIEDR
                    18. L’article 22 de la CIEDR subordonne la compétence de la Cour à
                 l’existence d’un différend touchant l’interprétation ou l’application de la
                 convention. Il existe un différend entre des Etats lorsque leurs points de
                 vue quant à l’exécution ou à la non-­exécution de certaines obligations
                 internationales sont nettement opposés (voir Application de la convention
                 internationale pour la répression du financement du terrorisme et de la
                 convention internationale sur l’élimination de toutes les formes de discrimina-
                 tion raciale (Ukraine c. Fédération de Russie), mesures conservatoires,
                 ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 115, par. 22, citant
                 l’affaire relative à l’Interprétation des traités de paix conclus avec la Bulga-
                 rie, la Hongrie et la Roumanie, première phase, avis consultatif,
                 C.I.J. Recueil 1950, p. 74). Il faut que la réclamation de l’un d’entre eux
                 « se heurte à l’opposition manifeste » de l’autre (Sud‑Ouest africain (Ethio-
                 pie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 1962, p. 328). A l’effet d’établir si un différend existe,
                 la Cour « ne peut se borner à constater que l’une des Parties soutient que
                 la convention s’applique alors que l’autre le nie » (Immunités et procédures
                 pénales (Guinée équatoriale c. France), mesures conservatoires, ordonnance
                 du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1159, par. 47). Le Qatar
                 invoquant pour fonder sa compétence la clause compromissoire contenue
                 dans une convention internationale, la Cour doit rechercher si « les actes
                 dont [le demandeur] tire grief sont, prima facie, susceptibles d’entrer dans
                 les prévisions de cet instrument et si, par suite, le différend est de ceux dont
                 [elle] pourrait avoir compétence pour connaître ratione materiae » (ibid.).

                                                       * *
                   19. Le Qatar soutient qu’il existe entre les Parties un différend tou-
                 chant l’interprétation et l’application de la CIEDR. Il affirme que, à partir

                                                                                              12




7 Ord 1145.indb 21                                                                                  11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                 415

                 du 5 juin 2017, les Emirats arabes unis ont pris des mesures discrimina-
                 toires à l’encontre des Qatariens et de leurs familles, en violation des dis-
                 positions et des principes fondamentaux de la convention. Le Qatar
                 prétend notamment que, le 5 juin 2017, les Emirats arabes unis « ont
                 expulsé de leur territoire tous les Qatariens en ne leur laissant que 14 jours
                 pour partir » et qu’ils continuent de leur interdire l’entrée sur le territoire
                 des Emirats arabes unis. Il fait observer que ces mesures ne s’appliquent
                 pas aux autres non‑ressortissants résidant aux Emirats arabes unis et en
                 conclut que le défendeur a ciblé les Qatariens au motif de leur origine
                 nationale, violant ainsi le paragraphe 1 de l’article premier de la CIEDR.
                 Invoquant notamment la recommandation générale XXX du Comité
                 pour l’élimination de la discrimination raciale, le Qatar soutient que le
                 comportement discriminatoire dont font l’objet les Qatariens au motif de
                 leur origine nationale ou de leur nationalité tombe sous le coup de la
                 convention.
                    20. Selon le Qatar, sous l’effet des mesures prises par les Emirats arabes
                 unis, « [d]es milliers de Qatariens ne peuvent retourner aux Emirats arabes
                 unis, sont séparés de leur famille qui s’y trouve toujours, ou perdent leur
                 logement, leur emploi, leurs biens, l’accès à des soins médicaux et la possi-
                 bilité de poursuivre leurs études ». Le Qatar ajoute que les Qatariens ne
                 disposent d’aucune voie de recours contre ces violations sur le plan judi-
                 ciaire. En conséquence, il plaide que les Emirats arabes unis entravent
                 l’exercice des droits de l’homme fondamentaux dont les Qatariens peuvent
                 se prévaloir au titre des articles 2 et 5 de la CIEDR. Il affirme, plus préci-
                 sément, que le défendeur prive les Qatariens de l’exercice des droits sui-
                 vants : le droit de se marier et de choisir son conjoint, le droit à la liberté
                 d’opinion et d’expression, le droit à la santé et aux soins médicaux, le droit
                 à l’éducation et à la formation professionnelle, le droit à la propriété, le
                 droit au travail et le droit à un traitement égal devant les tribunaux.
                    21. Le Qatar soutient par ailleurs que les Emirats arabes unis ont man-
                 qué aux obligations que leur imposent les articles 4 et 7 de la CIEDR
                 « [e]n ne condamnant pas la haine et les préjugés raciaux et en incitant à
                 l’expression de tels sentiments contre le Qatar et les Qatariens ». Il affirme
                 en outre que les Emirats arabes unis ont manqué d’assurer aux Qatariens
                 relevant de leur juridiction une protection et des voies de recours effec-
                 tives contre les actes de discrimination raciale, en violation de l’article 6
                 de la CIEDR.

                                                       *
                    22. Selon les Emirats arabes unis, il n’existe entre les Parties aucun dif-
                 férend touchant l’interprétation ou l’application de la CIEDR. Les Emi-
                 rats arabes unis soutiennent qu’il n’y a pas eu d’expulsion massive de
                 Qatariens hors de leur territoire, que tous les Qatariens se trouvant sur le
                 territoire des Emirats arabes unis continuent de jouir de tous les droits
                 reconnus par la loi à tous les résidents et visiteurs, et que les Qatariens y
                 vivent avec leur famille, y vont à l’école et y ont accès aux services de santé

                                                                                             13




7 Ord 1145.indb 23                                                                                 11/06/19 14:31

                            application de la ciedr (ordonnance 23 VII 18)                 416

                 et aux services publics. Les Emirats arabes unis expliquent que les mesures
                 qu’ils ont adoptées en juin 2017 visaient à « imposer des conditions supplé-
                 mentaires à l’entrée ou au retour des Qatariens sur leur territoire ».
                    23. Les Emirats arabes unis affirment par ailleurs qu’aucun Qatarien
                 n’a été empêché d’exercer une voie de recours dans quelque affaire que ce
                 soit et qu’il n’y a eu aucune ingérence dans les affaires commerciales des
                 Qatariens. Ils se défendent également de s’être engagés dans une quel-
                 conque campagne médiatique contre les Qatariens en raison de leur natio-
                 nalité. De plus, il n’existe, selon eux, aucun différend entrant dans le
                 champ d’application de la CIEDR à raison d’une quelconque entrave à
                 l’exercice de la liberté d’expression.
                    24. Les Emirats arabes unis affirment de surcroît que, « même si elles
                 étaient prises pour argent comptant », les allégations factuelles du Qatar
                 ne feraient pas intervenir une discrimination « raciale » interdite, au sens
                 de la convention, ni d’autres actes prohibés dans celle‑ci. Ils font valoir
                 que l’expression « origine nationale », telle que visée au paragraphe 1 de
                 l’article premier de la CIEDR, est « couplée à » l’« origine ethnique » et
                 que l’« origine nationale » ne saurait être réputée englober la « nationalité
                 actuelle ». D’après eux, c’est ce qui ressort du sens ordinaire de cette dis-
                 position, lue dans son contexte et à la lumière de l’objet et du but de la
                 convention. Les Emirats arabes unis considèrent en outre que les travaux
                 préparatoires viennent confirmer leur interprétation. Partant, ils sou-
                 tiennent que les demandes du Qatar en rapport avec les différences de
                 traitement dont seraient victimes les Qatariens au seul motif de leur natio-
                 nalité actuelle excèdent la portée ratione materiae de la CIEDR.

                                                      * *
                    25. La Cour considère qu’il ressort des arguments et des documents
                 qui lui ont été présentés que les Parties s’opposent sur la nature et la por-
                 tée des mesures prises par les Emirats arabes unis à partir du 5 juin 2017,
                 ainsi que sur le point de savoir si elles touchent leurs droits et obligations
                 découlant de la CIEDR. Le deuxième paragraphe de la déclaration faite
                 par les Emirats arabes unis le 5 juin 2017 prévoit les mesures suivantes :
                       « Il est interdit aux Qatariens d’entrer sur le territoire des Emirats
                     arabes unis ou d’y transiter, et ceux qui s’y trouvent en qualité de
                     résident ou de visiteur doivent le quitter dans un délai de 14 jours par
                     mesure de sécurité préventive. De même, il est interdit aux ressortis-
                     sants des Emirats arabes unis de voyager ou de séjourner au Qatar,
                     ou de transiter par son territoire. »
                    26. La Cour note que le Qatar affirme que les mesures adoptées par les
                 Emirats arabes unis ciblaient délibérément les Qatariens au motif de leur
                 origine nationale. En conséquence, selon le Qatar, les Emirats arabes unis
                 ont manqué aux obligations qui leur incombent en vertu des articles 2, 4,
                 5, 6 et 7 de la convention. Elle observe que le Qatar soutient en particulier
                 que, sous l’effet des mesures prises le 5 juin 2017, des familles mixtes

                                                                                            14




7 Ord 1145.indb 25                                                                                11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                 417

                 ­qataro‑émiriennes ont été séparées, l’accès des Qatariens aux soins médi-
                 caux sur le territoire des Emirats arabes unis a été suspendu, empêchant
                 les personnes suivant un traitement médical de continuer à en bénéficier,
                 des étudiants qatariens n’ont pu terminer leurs études aux Emirats arabes
                 unis ni en poursuivre ailleurs parce que les universités des Emirats arabes
                 unis refusaient de leur communiquer leur dossier universitaire, et les
                 Qatariens n’ont pu jouir d’un traitement égal devant les tribunaux et
                 autres organes judiciaires aux Emirats arabes unis. Les Emirats arabes
                 unis, pour leur part, nient catégoriquement avoir commis l’une quel-
                 conque de ces violations.
                    27. De l’avis de la Cour, les actes dont le Qatar fait état, en particulier
                 l’annonce par les Emirats arabes unis, aux termes de la déclaration du
                 5 juin 2017 — qui aurait ciblé les Qatariens au motif de leur origine natio-
                 nale —, selon laquelle les Qatariens devaient quitter le territoire dans un
                 délai de 14 jours avec interdiction d’y revenir, et les restrictions présumées
                 qui s’en sont suivies, notamment l’entrave à l’exercice de leur droit de se
                 marier et de choisir leur conjoint, leur droit à l’éducation, leur droit aux
                 soins médicaux et leur droit à un traitement égal devant les tribunaux,
                 sont susceptibles d’entrer dans le champ d’application ratione materiae de
                 la CIEDR. La Cour considère que, si les Parties s’opposent sur le point
                 de savoir si la discrimination fondée sur l’« origine nationale », telle que
                 visée au paragraphe 1 de l’article premier de la CIEDR, englobe la discri-
                 mination fondée sur la « nationalité actuelle » des intéressés, point n’est
                 besoin, au vu de ce qui précède, qu’elle décide à ce stade de la procédure
                 laquelle de ces interprétations divergentes de la convention est correcte.
                    28. La Cour conclut que les éléments susmentionnés suffisent, à ce
                 stade, à établir l’existence entre les Parties d’un différend touchant l’inter-
                 prétation ou l’application de la CIEDR.

                                    3. Conditions procédurales préalables
                    29. La Cour rappelle qu’elle a déjà indiqué que le libellé de l’article 22
                 de la CIEDR établissait des conditions procédurales préalables auxquelles
                 il devait être satisfait avant toute saisine de la Cour (voir Application de la
                 convention internationale sur l’élimination de toutes les formes de discrimi-
                 nation raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 2011 (I), p. 128, par. 141). Aux termes de l’article 22
                 de la CIEDR, elle ne peut être saisie que d’un différend « qui n’aura pas
                 été réglé par voie de négociation ou au moyen des procédures expressé-
                 ment prévues par [la] Convention ». La même disposition précise qu’un tel
                 différend ne peut être porté devant la Cour à la requête de l’une ou l’autre
                 des parties à ce différend que si c­ elles-ci ne sont pas convenues d’un autre
                 mode de règlement. La Cour note qu’aucune des Parties ne prétend
                 qu’elles se seraient accordées sur un autre mode de règlement.

                                                      * *


                                                                                             15




7 Ord 1145.indb 27                                                                                 11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                   418

                    30. En ce qui concerne la première condition préalable énoncée à l’ar-
                 ticle 22, le Qatar affirme avoir « véritablement tenté à plusieurs reprises de
                 négocier avec les Emirats arabes unis afin de mettre fin au différend et aux
                 violations des droits de l’homme qui continuent de causer des souffrances
                 à son peuple ». Il ajoute avoir maintes fois dénoncé des violations carac-
                 térisées des droits de l’homme résultant d’actes illicites de discrimination
                 de la part des Emirats arabes unis à l’encontre des Qatariens depuis le
                 mois de juin 2017. A cet égard, il se réfère à certaines déclarations faites
                 par de hauts responsables de l’Etat et, en particulier, à un discours pro-
                 noncé le 25 février 2018 devant le Conseil des droits de l’homme des
                 Nations Unies par le ministre qatarien des affaires étrangères. Le Qatar
                 fait en outre valoir que son ministre d’Etat aux affaires étrangères s’est,
                 dans une lettre en date du 25 avril 2018, expressément référé à des viola-
                 tions de dispositions spécifiques de la CIEDR résultant des mesures prises
                 par les Emirats arabes unis le 5 juin 2017, et a demandé à ces derniers
                 d’« accepter de négocier afin de mettre un terme à ces violations et à leurs
                 effets ». Il précise que, alors qu’une réponse était demandée dans un délai
                 de deux semaines, le défendeur n’a jamais donné suite à cette lettre. Le
                 demandeur considère par conséquent que les Emirats arabes unis ont
                 rejeté ou ignoré ses tentatives de négocier un règlement pacifique du diffé-
                 rend et que, partant, bien qu’il ait véritablement cherché à négocier à
                 cette fin, les Parties n’ont pas été en mesure de régler leur différend.
                    31. En ce qui concerne la seconde condition préalable énoncée à l’ar-
                 ticle 22 de la CIEDR, à savoir le recours aux procédures expressément
                 prévues par la convention, le Qatar indique que, le 8 mars 2018, il a adressé
                 au Comité pour l’élimination de la discrimination raciale une communica-
                 tion au titre de l’article 11 de cet instrument. Il soutient toutefois qu’il n’est
                 pas nécessaire que cette procédure ait été engagée ou menée à bien pour
                 que la Cour puisse exercer sa compétence en la présente espèce. Le deman-
                 deur souligne également qu’il ne s’appuie pas sur cette communication aux
                 fins de démontrer la compétence prima facie de la Cour.
                    32. Enfin, le demandeur estime que, en tout état de cause, le point de
                 savoir si les deux conditions préalables énoncées à l’article 22 de la
                 CIEDR ont un caractère cumulatif et successif ne doit pas être tranché
                 par la Cour à ce stade.

                                                         *
                    33. En réponse aux arguments du Qatar relatifs au respect des condi-
                 tions préalables énoncées à l’article 22 de la CIEDR, les Emirats arabes
                 unis soutiennent avant tout que celles‑ci sont cumulatives et doivent être
                 remplies successivement avant toute saisine de la Cour.
                    34. S’agissant du respect de la première condition préalable, les Emi-
                 rats arabes unis affirment que, en dépit de ses allégations, le Qatar n’a
                 jamais entrepris de « véritable tentative de négocier » au sujet de l’applica-
                 tion de la CIEDR. Selon le défendeur, les déclarations sur lesquelles se
                 fonde le demandeur ne portent que très généralement sur des allégations

                                                                                                16




7 Ord 1145.indb 29                                                                                    11/06/19 14:31

                            application de la ciedr (ordonnance 23 VII 18)                 419

                 habituelles de violations des droits de l’homme et, lorsque ces documents
                 mentionnent en passant la CIEDR, cette mention n’est assortie d’aucune
                 proposition de négocier, sous quelque forme que ce soit. Les Emirats
                 arabes unis ajoutent qu’aucune de ces déclarations ne peut être considérée
                 comme une offre de négociation en vue de régler le différend allégué par
                 le Qatar au titre de l’article 22 de la CIEDR. Quant à la lettre du Qatar
                 en date du 25 avril 2018, qui, selon le défendeur, a été reçue le 1er mai
                 2018, ce dernier estime que ce document a trait, là encore, à des alléga-
                 tions générales de violations des droits de l’homme, et ne fait nulle men-
                 tion de l’article 22 de la CIEDR. Les Emirats arabes unis soutiennent que
                 cette prétendue offre a pris la forme d’un « ultimatum » et soulignent
                 qu’elle a été formulée presque un an après que le ministre des affaires
                 étrangères des Emirats arabes unis eut fait une déclaration demandant
                 aux Qatariens de quitter le pays dans les 14 jours. Ils précisent qu’ils n’ont
                 ni accepté ni refusé la prétendue invitation du Qatar. Ils affirment qu’ils
                 n’ont été informés que le 7 mai 2018 que ce dernier avait adressé une
                 communication au Comité pour l’élimination de la discrimination raciale.
                 Ils font également valoir que, sans attendre le résultat de cette procédure,
                 le Qatar a, le 11 juin 2018, présenté à la Cour sa requête introduisant la
                 présente instance tout en sollicitant l’indication de mesures conserva-
                 toires. Le défendeur conclut par conséquent que, s’il est vrai que le diffé-
                 rend allégué n’a pas été réglé par voie de négociation, « il n’y a eu aucune
                 « véritable tentative » » en ce sens.
                    35. Pour ce qui est de la seconde condition préalable énoncée à l’ar-
                 ticle 22 de la CIEDR, à savoir le recours aux procédures expressément
                 prévues par la convention, les Emirats arabes unis soutiennent que le
                 Qatar doit épuiser la procédure devant le Comité de la CIEDR avant de
                 saisir la Cour. A titre subsidiaire, le défendeur considère que la manière
                 dont le Qatar a procédé est incompatible tant avec le principe electa una
                 via qu’avec l’exception de litispendance, puisque la même réclamation a
                 été soumise à deux instances différentes par un même demandeur contre
                 un même défendeur.

                                                      * *
                    36. Au sujet de la première condition préalable, à savoir les négocia-
                 tions auxquelles il est fait référence dans la clause compromissoire, la
                 Cour fait observer qu’elles sont à distinguer des simples protestations ou
                 contestations, et supposent que l’une des parties ait véritablement cherché
                 à engager un dialogue avec l’autre, en vue de régler le différend. Si les
                 parties ont cherché à négocier ou ont entamé des négociations, cette
                 condition préalable n’est réputée remplie que lorsque la tentative de négo-
                 cier a été vaine ou que les négociations ont échoué, sont devenues inutiles
                 ou ont abouti à une impasse. Pour que la condition relative à la négocia-
                 tion préalable prévue par la clause compromissoire d’un traité soit répu-
                 tée remplie, « ladite négociation doit … concerner l’objet du différend, qui
                 doit ­lui-même se rapporter aux obligations de fond prévues par l’instru-

                                                                                            17




7 Ord 1145.indb 31                                                                                11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                 420

                 ment en question » (voir Application de la convention internationale sur
                 l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédé-
                 ration de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
                 p. 133, par. 161). Au stade actuel de la procédure, la Cour doit d’abord
                 déterminer s’il apparaît que le Qatar a véritablement cherché à mener des
                 négociations avec les Emirats arabes unis en vue de régler le différend qui
                 les oppose au sujet du respect, par ces derniers, des obligations de fond
                 leur incombant au titre de la CIEDR, et si le Qatar les a poursuivies
                 autant qu’il était possible.
                    37. La Cour note que les Parties n’ont pas contesté que des questions
                 relatives aux mesures que les Emirats arabes unis ont prises au mois de
                 juin 2017 ont été soulevées par des représentants du Qatar à plusieurs
                 reprises dans des enceintes internationales, y compris l’Organisation des
                 Nations Unies, en présence de représentants des Emirats arabes unis.
                 Ainsi, au cours de la trente‑septième session du Conseil des droits de
                 l’homme des Nations Unies, en février 2018, le ministre qatarien des
                 affaires étrangères s’est référé aux « violations des droits de l’homme cau-
                 sées par le blocus injuste et les mesures coercitives unilatérales imposées à
                 [son] pays, qui ont été confirmées par le … rapport de la mission tech-
                 nique du Haut-­Commissariat des Nations Unies aux droits de l’homme »,
                 et les Emirats arabes unis ont, de concert avec Bahreïn, l’Arabie saoudite
                 et l’Egypte, publié une déclaration conjointe « en réponse aux observa-
                 tions » formulées par le ministre qatarien.
                    38. La Cour observe en outre que, dans une lettre datée du 25 avril
                 2018 et adressée au ministre d’Etat des affaires étrangères des Emirats
                 arabes unis, le ministre d’Etat des affaires étrangères du Qatar, se référant
                 aux violations alléguées résultant des mesures prises par les Emirats
                 arabes unis à partir du 5 juin 2017, a déclaré qu’« il [était] nécessaire d’en-
                 gager des négociations afin de mettre un terme à ces violations et à leurs
                 effets dans un délai ne dépassant pas deux semaines ». Elle considère que
                 cette lettre contenait une offre du Qatar de négocier avec les Emirats
                 arabes unis au sujet du respect, par ces derniers, des obligations de fond
                 que leur impose la CIEDR. Au vu de ce qui précède, et étant donné que
                 le défendeur n’a pas répondu à cette invitation formelle de négocier, la
                 Cour est d’avis que les questions soulevées en la présente espèce n’avaient
                 pas pu être réglées par voie de négociation au moment du dépôt de la
                 requête.
                    39. La Cour en vient maintenant à la seconde condition préalable
                 énoncée à l’article 22 de la CIEDR, qui a trait aux « procédures expressé-
                 ment prévues par la convention ». Elle rappelle que, aux termes de l’ar-
                 ticle 11 de cet instrument, « [s]i un Etat partie estime qu’un autre Etat
                 également partie n’applique pas les dispositions de la présente conven-
                 tion », il peut appeler l’attention du Comité pour l’élimination de la dis-
                 crimination raciale sur la question. La Cour note que le Qatar a, le 8 mars
                 2018, adressé au Comité une communication au titre de l’article 11 de la
                 convention. Elle observe toutefois que le demandeur ne se fonde pas sur
                 cette communication aux fins de démontrer que la Cour a compétence

                                                                                             18




7 Ord 1145.indb 33                                                                                 11/06/19 14:31

                            application de la ciedr (ordonnance 23 VII 18)                 421

                 prima facie en la présente espèce. Quoique les Parties soient en désaccord
                 sur le point de savoir si les négociations et le recours aux procédures
                 visées à l’article 22 de la CIEDR constituent des conditions préalables
                 alternatives ou cumulatives auxquelles il doit être satisfait avant toute sai-
                 sine de la Cour, cette dernière est d’avis qu’elle n’a pas à se prononcer sur
                 cette question à ce stade de la procédure (voir Application de la convention
                 internationale pour la répression du financement du terrorisme et de la
                 convention internationale sur l’élimination de toutes les formes de discrimi-
                 nation raciale (Ukraine c. Fédération de Russie), mesures conservatoires,
                 ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 125‑126, par. 60). La
                 Cour n’estime pas non plus nécessaire, aux fins du présent examen, de
                 déterminer si un principe electa una via ou une exception de litispendance
                 seraient applicables dans le cas d’espèce.
                    40. Au vu de l’ensemble des éléments exposés ­ci-­dessus, la Cour estime
                 que les conditions procédurales préalables à sa saisine énoncées à l’ar-
                 ticle 22 de la CIEDR apparaissent, à ce stade, avoir été remplies.

                              4. Conclusion quant à la compétence prima facie
                    41. A la lumière de ce qui précède, la Cour conclut que, prima facie,
                 elle a compétence en vertu de l’article 22 de la CIEDR pour connaître de
                 l’affaire dans la mesure où le différend entre les Parties concerne « l’inter-
                 prétation ou l’application » de cette convention.

                                                        *
                                                    *       *

                    42. La Cour relève que les Emirats arabes unis ont affirmé que le Qatar
                 devait démontrer que ses ressortissants avaient épuisé les voies de recours
                 internes avant qu’il ne la saisisse, le demandeur, quant à lui, ayant
                 contesté que l’épuisement des voies de recours internes constituât une
                 condition préalable à sa saisine en l’espèce. Elle observe que, en la pré-
                 sente procédure, le Qatar fait valoir ses droits en invoquant des violations
                 de la CIEDR qui auraient été commises par les Emirats arabes unis. Elle
                 note encore que les Emirats arabes unis n’ont pas fait état de voies de
                 recours internes effectives ouvertes aux Qatariens qui n’auraient pas été
                 épuisées. La Cour considère que, à ce stade de la procédure relative à une
                 demande en indication de mesures conservatoires, elle n’a pas à examiner
                 la question de l’épuisement des voies de recours internes.


                           II. Les droits dont la protection est recherchée
                                       et les mesures sollicitées

                   43. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient
                 de l’article 41 de son Statut a pour objet de sauvegarder, dans l’attente de
                 sa décision sur le fond de l’affaire, les droits de chacune des parties. Il

                                                                                            19




7 Ord 1145.indb 35                                                                                11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                  422

                 s’ensuit que la Cour doit se préoccuper de sauvegarder par de telles
                 mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait
                 reconnaître à l’une ou à l’autre des parties. Aussi ne peut-elle exercer ce
                 pouvoir que si elle estime que les droits allégués par la partie demande-
                 resse sont au moins plausibles (voir, par exemple, Application de la
                 convention internationale pour la répression du financement du terrorisme et
                 de la convention internationale sur l’élimination de toutes les formes de dis-
                 crimination raciale (Ukraine c. Fédération de Russie), mesures conserva-
                 toires, ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 126, par. 63).
                    44. Cependant, à ce stade de la procédure, la Cour n’est pas appelée à
                 se prononcer définitivement sur le point de savoir si les droits que le Qatar
                 souhaite voir protégés existent ; il lui faut seulement déterminer si les
                 droits que le Qatar revendique au fond et dont il sollicite la protection
                 sont plausibles. En outre, un lien doit exister entre les droits dont la pro-
                 tection est recherchée et les mesures conservatoires demandées (ibid.,
                 par. 64).

                                                       * *
                    45. Dans sa requête, le Qatar revendique des droits qu’il estime tenir
                 des articles 2, 4, 5, 6 et 7 de la CIEDR. Dans sa demande en indication de
                 mesures conservatoires, pour identifier les droits dont il sollicite la protec-
                 tion dans l’attente de la décision sur le fond de l’affaire, le Qatar se réfère
                 aux articles 2, 4, 5 et 6 de la convention et, au cours de la procédure orale
                 qui s’est tenue sur sa demande, il s’est également référé à l’article 7 de la
                 convention. Lors de ces audiences, le Qatar a fait grief aux Emirats arabes
                 unis de violer l’interdiction des expulsions collectives qui leur est faite par
                 la convention, d’entraver l’exercice des droits de l’homme fondamentaux
                 des Qatariens qui sont reconnus aux articles 2 et 5, d’inciter à la haine et
                 aux préjugés raciaux et de s’abstenir d’en condamner l’expression, en vio-
                 lation des articles 4 et 7, et de refuser aux Qatariens la protection et les
                 voies de recours effectives contre les actes de discrimination raciale qui
                 sont prévues à l’article 6.
                    46. Le Qatar déclare que les droits allégués sont plausibles dans la
                 mesure où ils sont « fondés sur une interprétation possible » de l’instru-
                 ment invoqué. Selon lui, « la plausibilité des droits revendiqués … tient à »
                 la définition de la discrimination raciale énoncée au paragraphe 1 de l’ar-
                 ticle premier de la convention. Le Qatar soutient que « les mesures impo-
                 sées par les Emirats arabes unis depuis le 5 juin 2017 et par la suite affichent
                 clairement leur but : la discrimination raciale fondée sur l’origine natio-
                 nale ». Lors du second tour d’observations orales, il a ajouté que « la
                 CIEDR ne saurait être interprétée comme ne s’appliquant pas aux com-
                 portements discriminatoires fondés sur la nationalité ou l’origine nationale
                 des Qatariens ». Il estime que « [s]es demandes … relativement au traite-
                 ment discriminatoire par lequel les Emirats arabes unis visent massivement
                 les Qatariens et seulement les Qatariens sont liées à des droits plausibles
                 dont la protection exige l’indication de mesures conservatoires ».

                                                                                              20




7 Ord 1145.indb 37                                                                                  11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                 423

                    47. S’agissant des éléments de preuve avancés pour démontrer la plau-
                 sibilité des droits qu’il revendique, le Qatar se réfère en particulier au rap-
                 port de décembre 2017 établi par la mission technique dépêchée par le
                 Haut-­Commissariat des Nations Unies aux droits de l’homme (ci‑après,
                 le « HCDH »), laquelle a conclu que les mesures mises en place par les
                 Emirats arabes unis « risqu[aient] d’entraver durablement l’exercice, par
                 les personnes touchées, de leurs droits de l’homme et libertés fondamen-
                 tales ». Il soutient, en conclusion, que les droits qu’il revendique répondent
                 clairement à la condition de plausibilité.

                                                       *
                   48. Les Emirats arabes unis soutiennent pour leur part que, à travers sa
                 demande et sa tentative de justifier les mesures sollicitées, le Qatar donne
                 une interprétation abusivement large de plusieurs des obligations énumé-
                 rées à l’article 5 de la convention, et que, en conséquence, les droits dont il
                 cherche à se prévaloir ne sont pas plausibles. Ils plaident que la définition
                 de la « discrimination raciale » contenue au paragraphe 1 de l’article pre-
                 mier de la CIEDR ne s’applique pas aux différences de traitement fondées
                 sur la « nationalité actuelle » (voir le paragraphe 24 plus haut).
                   49. Les Emirats arabes unis soutiennent également que l’absence d’élé-
                 ments de preuve étayant les prétentions qatariennes jette le doute sur la
                 plausibilité des droits revendiqués par le Qatar. En particulier, ils font
                 valoir que le rapport de la mission technique du HCDH porte sur des
                 événements survenus il y a plus de sept mois et que sa pertinence eu égard
                 aux circonstances actuelles est hautement contestable.

                                                      * *
                    50. La Cour note que la CIEDR impose aux Etats parties un certain
                 nombre d’obligations en ce qui concerne l’élimination de la discrimina-
                 tion raciale sous toutes ses formes et dans toutes ses manifestations. L’ar-
                 ticle premier de la CIEDR définit comme suit la discrimination raciale :
                      « toute distinction, exclusion, restriction ou préférence fondée sur la
                      race, la couleur, l’ascendance ou l’origine nationale ou ethnique, qui
                      a pour but ou pour effet de détruire ou de compromettre la recon-
                      naissance, la jouissance ou l’exercice, dans des conditions d’égalité,
                      des droits de l’homme et des libertés fondamentales dans les domaines
                      politique, économique, social et culturel ou dans tout autre domaine
                      de la vie publique ».
                 Les articles 2, 4, 5, 6 et 7 de la convention, que le Qatar invoque, se lisent
                 comme suit :
                                                   « Article 2
                        1. Les Etats parties condamnent la discrimination raciale et s’en-
                      gagent à poursuivre par tous les moyens appropriés et sans retard

                                                                                             21




7 Ord 1145.indb 39                                                                                 11/06/19 14:31

                               application de la ciedr (ordonnance 23 VII 18)                                                   424

                     une politique tendant à éliminer toute forme de discrimination raciale
                     et à favoriser l’entente entre toutes les races, et, à cette fin :
                     a) Chaque Etat partie s’engage à ne se livrer à aucun acte ou pratique
                          de discrimination raciale contre des personnes, groupes de per-
                          sonnes ou institutions et à faire en sorte que toutes les autorités
                          publiques et institutions publiques, nationales et locales, se confor-
                          ment à cette obligation ;
                     b) Chaque Etat partie s’engage à ne pas encourager, défendre ou
                          appuyer la discrimination raciale pratiquée par une personne ou
                          une organisation quelconque ;
                     c) Chaque Etat partie doit prendre des mesures efficaces pour revoir
                          les politiques gouvernementales nationales et locales et pour modi-
                          fier, abroger ou annuler toute loi et toute disposition réglementaire
                          ayant pour effet de créer la discrimination raciale ou de la perpé-
                          tuer là où elle existe ;
                     d) Chaque Etat partie doit, par tous les moyens appropriés, y com-
                          pris, si les circonstances l’exigent, des mesures législatives, inter-
                          dire la discrimination raciale pratiquée par des personnes, des
                          groupes ou des organisations et y mettre fin ;
                     e) Chaque Etat partie s’engage à favoriser, le cas échéant, les orga-
                          nisations et mouvements intégrationnistes multiraciaux et autres
                          moyens propres à éliminer les barrières entre les races, et à décou-
                          rager ce qui tend à renforcer la division raciale.
                         2. Les Etats parties prendront, si les circonstances l’exigent, dans
                     les domaines social, économique, culturel et autres, des mesures spé-
                     ciales et concrètes pour assurer comme il convient le développement
                     ou la protection de certains groupes raciaux ou d’individus apparte-
                     nant à ces groupes en vue de leur garantir, dans des conditions d’éga-
                     lité, le plein exercice des droits de l’homme et des libertés
                     fondamentales. Ces mesures ne pourront en aucun cas avoir pour
                     effet le maintien de droits inégaux ou distincts pour les divers groupes
                     raciaux, une fois atteints les objectifs auxquels elles répondaient.
                     �����������������������������������������������������������������������������������������������������������������
                                                                         Article 4
                         Les Etats parties condamnent toute propagande et toutes organisa-
                     tions qui s’inspirent d’idées ou de théories fondées sur la supériorité
                     d’une race ou d’un groupe de personnes d’une certaine couleur ou
                     d’une certaine origine ethnique, ou qui prétendent justifier ou encoura-
                     ger toute forme de haine et de discrimination raciales, ils s’engagent à
                     adopter immédiatement des mesures positives destinées à éliminer toute
                     incitation à une telle discrimination, ou tous actes de discrimination, et,
                     à cette fin, tenant compte des principes formulés dans la Déclaration
                     universelle des droits de l’homme et des droits expressément énoncés à
                     l’article 5 de la présente Convention, ils s’engagent notamment :
                     a) A déclarer délits punissables par la loi toute diffusion d’idées fon-
                          dées sur la supériorité ou la haine raciale, toute incitation à la

                                                                                                                                   22




7 Ord 1145.indb 41                                                                                                                        11/06/19 14:31

                            application de la ciedr (ordonnance 23 VII 18)                  425

                         discrimination raciale, ainsi que tous actes de violence, ou provo-
                         cation à de tels actes, dirigés contre toute race ou tout groupe de
                         personnes d’une autre couleur ou d’une autre origine ethnique, de
                         même que toute assistance apportée à des activités racistes, y com-
                         pris leur financement ;
                     b) A déclarer illégales et à interdire les organisations ainsi que les
                         activités de propagande organisée et tout autre type d’activité de
                         propagande qui incitent à la discrimination raciale et qui l’encou-
                         ragent et à déclarer délit punissable par la loi la participation à ces
                         organisations ou à ces activités ;
                     c) A ne pas permettre aux autorités publiques ni aux institutions
                         publiques, nationales ou locales, d’inciter à la discrimination
                         raciale ou de l’encourager.
                                                         Article 5
                        Conformément aux obligations fondamentales énoncées à l’ar-
                     ticle 2 de la présente Convention, les Etats parties s’engagent à inter-
                     dire et à éliminer la discrimination raciale sous toutes ses formes et à
                     garantir le droit de chacun à l’égalité devant la loi sans distinction de
                     race, de couleur ou d’origine nationale ou ethnique, notamment dans
                     la jouissance des droits suivants :
                     a) Droit à un traitement égal devant les tribunaux et tout autre
                         organe administrant la justice ;
                     b) Droit à la sûreté de la personne et à la protection de l’Etat contre
                         les voies de fait ou les sévices de la part soit de fonctionnaires du
                         gouvernement, soit de tout individu, groupe ou institution ;
                     c) Droits politiques, notamment droit de participer aux élections
                         — de voter et d’être candidat — selon le système du suffrage uni-
                         versel et égal, droit de prendre part au gouvernement ainsi qu’à la
                         direction des affaires publiques, à tous les échelons, et droit d’ac-
                         céder, dans des conditions d’égalité, aux fonctions publiques ;
                     d) Autres droits civils, notamment :
                              i) Droit de circuler librement et de choisir sa résidence à l’inté-
                                 rieur d’un Etat ;
                             ii) Droit de quitter tout pays, y compris le sien, et de revenir
                                 dans son pays ;
                           iii) Droit à une nationalité ;
                            iv) Droit de se marier et de choisir son conjoint ;
                             v) Droit de toute personne, aussi bien seule qu’en association, à
                                 la propriété ;
                            vi) Droit d’hériter ;
                           vii) Droit à la liberté de pensée, de conscience et de religion ;
                          viii) Droit à la liberté d’opinion et d’expression ;
                            ix) Droit à la liberté de réunion et d’association pacifiques ;
                     e) Droits économiques, sociaux et culturels, notamment :
                              i) Droits au travail, au libre choix de son travail, à des condi-
                                 tions équitables et satisfaisantes de travail, à la protection

                                                                                              23




7 Ord 1145.indb 43                                                                                  11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                  426

                                 contre le chômage, à un salaire égal pour un travail égal, à
                                 une rémunération équitable et satisfaisante ;
                             ii) Droit de fonder des syndicats et de s’affilier à des syndicats ;
                            iii) Droit au logement ;
                            iv) Droit à la santé, aux soins médicaux, à la sécurité sociale et
                                 aux services sociaux ;
                             v) Droit à l’éducation et à la formation professionnelle ;
                            vi) Droit de prendre part, dans des conditions d’égalité, aux acti-
                                 vités culturelles ;
                      f) Droit d’accès à tous lieux et services destinés à l’usage du public,
                          tels que moyens de transport, hôtels, restaurants, cafés, spectacles
                          et parcs.
                                                        Article 6
                         Les Etats parties assureront à toute personne soumise à leur juri-
                      diction une protection et une voie de recours effectives, devant les
                      tribunaux nationaux et autres organismes d’Etat compétents, contre
                      tous actes de discrimination raciale qui, contrairement à la présente
                      Convention, violeraient ses droits individuels et ses libertés fonda-
                      mentales, ainsi que le droit de demander à ces tribunaux satisfaction
                      ou réparation juste et adéquate pour tout dommage dont elle pour-
                      rait être victime par suite d’une telle discrimination.
                                                        Article 7
                         Les Etats parties s’engagent à prendre des mesures immédiates et
                      efficaces, notamment dans les domaines de l’enseignement, de l’éduca-
                      tion, de la culture et de l’information, pour lutter contre les préjugés
                      conduisant à la discrimination raciale et favoriser la compréhension,
                      la tolérance et l’amitié entre nations et groupes raciaux ou ethniques,
                      ainsi que pour promouvoir les buts et principes de la Charte des
                      Nations Unies, de la Déclaration universelle des droits de l’homme,
                      de la Déclaration des Nations Unies sur l’élimination de toutes les
                      formes de discrimination raciale et de la présente Convention. »
                    51. La Cour rappelle, comme elle l’a déjà fait par le passé dans d’autres
                 affaires concernant la CIEDR, qu’il existe une corrélation entre le respect
                 des droits des individus, les obligations incombant aux Etats parties au
                 titre de la CIEDR et le droit qu’ont ceux‑ci de demander l’exécution de
                 ces obligations (voir Application de la convention internationale pour la
                 répression du financement du terrorisme et de la convention internationale
                 sur l’élimination de toutes les formes de discrimination raciale (Ukraine
                 c. Fédération de Russie), mesures conservatoires, ordonnance du 19 avril
                 2017, C.I.J. Recueil 2017, p. 135, par. 81).
                    52. La Cour note que les articles 2, 4, 5, 6 et 7 de la CIEDR visent à pro-
                 téger les individus contre la discrimination raciale. En conséquence, dans le
                 contexte d’une demande en indication de mesures conservatoires, un Etat
                 partie à la CIEDR ne peut se prévaloir des droits que les articles susmen-
                 tionnés lui confèrent que si les actes dont il tire grief semblent constituer des
                 actes de discrimination raciale au sens de l’article premier de la convention.

                                                                                               24




7 Ord 1145.indb 45                                                                                   11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                  427

                    53. A cet égard, la Cour rappelle sa conclusion selon laquelle il n’y a
                 pas lieu pour elle de trancher, à ce stade de la procédure, la divergence de
                 vues exprimée par les Parties quant au point de savoir si l’expression
                 « origine nationale » contenue au paragraphe 1 de l’article premier de la
                 CIEDR englobe la discrimination fondée sur la « nationalité actuelle »
                 (voir le paragraphe 27 ci‑dessus).
                    54. En l’espèce, au vu des éléments de preuve que les Parties ont produits
                 devant elle, la Cour relève qu’il apparaît que les mesures adoptées par les
                 Emirats arabes unis le 5 juin 2017 visaient uniquement les Qatariens et non
                 les autres non-­ressortissants résidant sur le territoire des Emirats arabes
                 unis. Elle observe également que ces mesures étaient dirigées à l’encontre de
                 tous les Qatariens résidant aux Emirats arabes unis, sans considération de la
                 situation individuelle des personnes concernées. Il appert donc que certains
                 des actes dont le Qatar tire grief peuvent constituer des actes de discrimina-
                 tion raciale au sens de la convention. En conséquence, la Cour conclut qu’au
                 moins certains des droits revendiqués par le Qatar au titre de l’article 5 de la
                 CIEDR sont plausibles. Tel est le cas, par exemple, s’agissant de la discrimi-
                 nation raciale prétendument subie dans l’exercice de droits tels que le droit
                 de se marier et de choisir son conjoint, le droit à l’éducation, ainsi que le
                 droit à la liberté de circulation et le droit d’accès à la justice.

                                                       * *
                   55. La Cour en vient maintenant à la question du lien entre les droits
                 revendiqués et les mesures conservatoires sollicitées.

                                                       * *
                    56. Le Qatar soutient que l’ensemble des mesures demandées présente
                 clairement un lien avec les divers droits découlant de la CIEDR dont il
                 demande la protection, et notamment avec l’interdiction générale de la
                 discrimination raciale, avec l’interdiction des discours haineux, ainsi
                 qu’avec la jouissance des droits civils et politiques ou encore des droits
                 économiques, sociaux et culturels consacrés à l’article 5 de la convention.

                                                        *
                    57. Les Emirats arabes unis, quant à eux, affirment que le lien devant
                 exister entre les droits invoqués et les mesures sollicitées fait défaut. En
                 particulier, ils plaident que le but principal des mesures conservatoires
                 demandées est la levée des restrictions qui seraient imposées aux Qatariens
                 souhaitant entrer sur le territoire des Emirats arabes unis ; or, de leur point
                 de vue, les mesures réclamées ne sont pas, en tant que telles, suffisamment
                 liées aux droits dont le Qatar soutient qu’ils sont en cause ici.

                                                       * *


                                                                                              25




7 Ord 1145.indb 47                                                                                  11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                 428

                    58. La Cour a déjà conclu (voir le paragraphe 54 plus haut) qu’au
                 moins certains des droits revendiqués par le Qatar au titre de l’article 5 de
                 la CIEDR étaient plausibles. Elle rappelle que l’article 5 proscrit la discri-
                 mination dans l’exercice de divers droits civils, politiques, économiques,
                 sociaux et culturels. La Cour considère que les mesures sollicitées par le
                 Qatar (voir le paragraphe 11 plus haut) visent non seulement à ce que les
                 Qatariens ne soient plus collectivement expulsés du territoire des Emirats
                 arabes unis, mais aussi à protéger d’autres droits particuliers qui sont
                 énoncés à l’article 5 de la CIEDR.
                    59. La Cour conclut, en conséquence, qu’il existe un lien entre les
                 droits dont la protection est recherchée et les mesures conservatoires sol-
                 licitées par le Qatar.


                          III. Le risque de préjudice irréparable et l’urgence

                     60. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des
                  mesures conservatoires lorsqu’un préjudice irréparable risque d’être causé
                  aux droits en litige dans une procédure judiciaire (voir, par exemple,
                  Jadhav (Inde c. Pakistan), mesures conservatoires, ordonnance du 18 mai
                  2017, C.I.J. Recueil 2017, p. 243, par. 49 ; Application de la convention
                  internationale pour la répression du financement du terrorisme et de la
                  convention internationale sur l’élimination de toutes les formes de discrimi-
                  nation raciale (Ukraine c. Fédération de Russie), mesures conservatoires,
                  ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 136, par. 88).
                     61. Le pouvoir de la Cour d’indiquer des mesures conservatoires ne
                  sera toutefois exercé que s’il y a urgence, c’est‑à‑dire s’il existe un risque
                  réel et imminent qu’un préjudice irréparable soit causé aux droits en
                  litige avant que la Cour ne rende sa décision définitive (Jadhav (Inde
                  c. Pakistan), mesures conservatoires, ordonnance du 18 mai 2017, C.I.J.
                  Recueil 2017, p. 243, par. 50 ; Application de la convention internationale
                  pour la répression du financement du terrorisme et de la convention inter­
                  nationale sur l’élimination de toutes les formes de discrimination raciale
                  (Ukraine c. Fédération de Russie), mesures conservatoires, ordonnance du
                  19 avril 2017, C.I.J. Recueil 2017, p. 136, par. 89). La condition d’urgence
                 est remplie dès lors que les actes susceptibles de causer un préjudice
                 irréparable peuvent « intervenir à tout moment » avant que la Cour
                 ­
                 ­statue sur le fond (Immunités et procédures pénales (Guinée équatoriale
                  c. France), mesures conservatoires, ordonnance du 7 décembre 2016, C.I.J.
                  Recueil 2016 (II), p. 1169, par. 90). La Cour doit donc rechercher si pareil
                  risque existe à ce stade de la procédure.
                     62. La Cour n’a pas, aux fins de sa décision sur la demande en indica-
                  tion de mesures conservatoires, à établir l’existence de violations de la
                  CIEDR, mais doit déterminer si les circonstances exigent l’indication de
                  mesures conservatoires à l’effet de protéger des droits conférés par cet
                  instrument. Elle n’est pas habilitée, à ce stade, à conclure de façon défini-
                  tive sur les faits, et sa décision sur la demande en indication de mesures

                                                                                             26




7 Ord 1145.indb 49                                                                                 11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                  429

                 conservatoires laisse intact le droit de chacune des Parties de faire valoir
                 à cet égard ses moyens au fond.

                                                       * *
                     63. Le Qatar plaide que le préjudice irréparable est le corollaire naturel
                 de la violation des droits qui sont en cause en l’espèce et que nulle décision
                 de la Cour sur le fond, quelle que soit la date de son prononcé, ne pourra
                 « effacer » l’intégralité des dommages occasionnés et « rétablir » le statu quo
                 ante. Il est d’avis que, dans la présente affaire, la Cour n’a pas à détermi-
                 ner s’il existe un risque de préjudice irréparable à ces droits, puisqu’il res-
                 sort du dossier que pareil préjudice existe à l’heure actuelle et perdure
                 manifestement, par suite du refus des Emirats arabes unis de se conformer
                 à la CIEDR. Le Qatar souligne donc le caractère continu des violations
                 des droits fondamentaux invoqués, à savoir le droit de circuler librement
                 et de choisir sa résidence, le droit à la réunification familiale, le droit à
                 l’éducation, le droit au travail, le droit à la liberté d’opinion et d’expres-
                 sion, le droit à la santé, le droit à la liberté de religion, le droit à la pro-
                 priété privée et le droit d’avoir accès aux juridictions des Emirats arabes
                 unis pour obtenir la protection des biens et avoirs qatariens ou contester
                 toute mesure discriminatoire. Le Qatar souligne que les « conséquences
                 durables » que la violation continue du droit de circuler librement et de
                 choisir sa résidence emporte sur le droit au travail et sur le droit d’accès
                 aux biens, ainsi que sur le droit à la réunification familiale, ont été recon-
                 nues dans le rapport de la mission technique dépêchée par le HCDH et
                 sont, en conséquence, « indéniable[s] ». Citant un rapport d’Amnesty Inter-
                 national daté du 5 juin 2018, le Qatar estime que, depuis un an, la situa-
                 tion ne s’est pas améliorée et que ceux qui résident dans la région demeurent
                 face à un avenir incertain. Il conclut que, le préjudice étant actuel et
                 constant, la condition de l’imminence est elle aussi manifestement remplie.
                     64. Le Qatar soutient que les Emirats arabes unis ont choisi d’ignorer
                 toutes les demandes de négociation visant la levée des mesures discrimina-
                 toires. Il se réfère en particulier aux 13 exigences formulées par les Emi-
                 rats arabes unis le 23 juin 2017, auxquelles sont venues se greffer six
                 autres demandes le 5 juillet 2017, qui tendent notamment à ce que le
                 Qatar aligne son action militaire, politique, sociale et économique sur
                 celle des autres pays arabes et du Golfe, sans quoi les mesures discrimina-
                 toires ne seront pas levées. Le Qatar affirme que, ce faisant, les Emirats
                 arabes unis ont aggravé le différend. Il soutient que, étant donné que les
                 Emirats arabes unis refusent de suspendre ou de révoquer leurs mesures
                 illicites, le peuple qatarien pourrait subir indéfiniment des violations de
                 ses droits, ainsi que le préjudice et les souffrances qui en résultent. Il
                 estime que des mesures conservatoires « sont donc requises d’urgence
                 pour … obliger [les Emirats arabes unis] à respecter leurs obligations
                 internationales au titre de la CIEDR ».

                                                        *
                                                                                              27




7 Ord 1145.indb 51                                                                                  11/06/19 14:31

                            application de la ciedr (ordonnance 23 VII 18)                 430

                    65. Les Emirats arabes unis démentent l’existence d’un risque de préju-
                 dice irréparable aux droits que le demandeur tient de la CIEDR. Mettant
                 en doute la fiabilité et l’indépendance des éléments de preuve produits par
                 le Qatar devant la Cour, ils affirment que les Qatariens continuent de
                 jouir pleinement de tous les droits qui sont légalement reconnus à toutes
                 les personnes résidant ou séjournant sur le territoire des Emirats arabes
                 unis. S’ils ne nient pas avoir rompu, pour des raisons de sécurité natio-
                 nale, leurs relations avec le Qatar, en particulier au vu du soutien qu’ils
                 lui reprochent d’apporter au terrorisme et à l’extrémisme, ils affirment
                 que la déclaration du 5 juin 2017, par laquelle leur ministère des affaires
                 étrangères a annoncé que les Qatariens devaient quitter le pays dans un
                 délai de 14 jours avec interdiction d’y revenir, a été soigneusement mesu-
                 rée, de sorte qu’elle ait la moindre incidence possible sur la population
                 qatarienne. Les Emirats arabes unis soutiennent qu’en réalité leur gouver-
                 nement n’a pris aucune mesure judiciaire pour expulser les Qatariens qui
                 n’étaient pas partis à l’expiration du délai de 14 jours ; seuls les Qatariens
                 souhaitant entrer aux Emirats arabes unis se sont vu imposer des restric-
                 tions, à savoir l’obligation de demander une autorisation préalable,
                 laquelle leur a presque toujours été accordée. Les Emirats arabes unis
                 ajoutent que des dispositions ont été prises pour remédier à la séparation
                 des familles qataro‑émiriennes. Ainsi, par une directive présidentielle
                 publiée le 6 juin 2017, les autorités ont reçu pour instruction de tenir
                 compte de la situation humanitaire des familles mixtes, et une ligne télé-
                 phonique spéciale a été mise en place pour aider les personnes concernées
                 et garantir que des solutions appropriées soient recherchées. Les Emirats
                 arabes unis font valoir que, même si la Cour devait conclure que leurs
                 actes font peser un risque de préjudice sur les droits invoqués par le Qatar,
                 ledit préjudice ne serait pas irréparable.
                    66. Les Emirats arabes unis font valoir en outre que la situation n’est
                 pas urgente, contrairement à ce qu’affirme le Qatar. Rappelant qu’ils ont
                 déjà pris, pour y remédier, les dispositions décrites ­ci-­dessus au para-
                 graphe 65, ils font observer de plus que le Qatar a déposé sa demande en
                 indication de mesures conservatoires le 11 juin 2018, soit plus d’un an
                 après la publication de la déclaration par laquelle le ministère des affaires
                 étrangères des Emirats arabes unis demandait aux Qatariens de quitter le
                 pays dans les 14 jours.

                                                      * *
                    67. La Cour estime que certains des droits en cause dans la présente
                 procédure — en particulier plusieurs de ceux qui sont garantis aux ali-
                 néas a), d) et e) de l’article 5 de la CIEDR — sont de nature telle que le
                 préjudice qui leur serait porté pourrait se révéler irréparable (voir Appli-
                 cation de la convention internationale pour la répression du financement du
                 terrorisme et de la convention internationale sur l’élimination de toutes les
                 formes de discrimination raciale (Ukraine c. Fédération de Russie), mesures
                 conservatoires, ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 138,

                                                                                            28




7 Ord 1145.indb 53                                                                                11/06/19 14:31

                             application de la ciedr (ordonnance 23 VII 18)                 431

                 par. 96). Au vu des éléments de preuve qui lui ont été présentés par les
                 Parties, elle est d’avis que les Qatariens qui résidaient aux Emirats arabes
                 unis avant le 5 juin 2017 apparaissent se trouver toujours dans une situa-
                 tion de vulnérabilité pour ce qui est des droits qu’ils tiennent de l’article 5
                 de la convention.
                    68. A ce sujet, la Cour relève qu’à la suite de la déclaration du 5 juin
                 2017, par laquelle le ministère des affaires étrangères des Emirats arabes
                 unis a annoncé que les Qatariens devaient quitter le territoire dans un
                 délai de 14 jours avec interdiction de retour, nombre de Qatariens rési-
                 dant aux Emirats arabes unis à cette date ont apparemment été contraints
                 de quitter leur lieu de résidence sans possibilité de retour. Elle constate
                 que cette situation semble avoir entraîné un certain nombre de consé-
                 quences dont les effets, pour les personnes concernées, paraissent persister
                 à ce jour : des familles mixtes qataro‑émiriennes ont été séparées ; des étu-
                 diants qatariens n’ont pu terminer leurs études aux Emirats arabes unis ni
                 en poursuivre ailleurs parce que les universités des Emirats arabes unis
                 refusaient de leur communiquer leur dossier universitaire ; et des Qata-
                 riens ont été privés d’une égalité d’accès devant les tribunaux et autres
                 organes judiciaires des Emirats arabes unis.
                    69. Ainsi que la Cour l’a déjà fait observer, les personnes contraintes de
                 quitter leur domicile sans possibilité de retour peuvent, en fonction des cir-
                 constances, courir un risque grave de préjudice irréparable (Application de la
                 convention internationale sur l’élimination de toutes les formes de discrimina-
                 tion raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordon-
                 nance du 15 octobre 2008, C.I.J. Recueil 2008, p. 396, par. 142). La Cour est
                 d’avis qu’un préjudice peut être considéré comme irréparable lorsqu’il
                 touche des personnes séparées de leur famille, de manière temporaire ou
                 potentiellement continue, qui, de ce fait, endurent une souffrance psycholo-
                 gique ; lorsqu’il touche des élèves ou étudiants qui sont empêchés de se pré-
                 senter à des examens parce qu’ils ont été obligés de partir ou qui ne peuvent
                 poursuivre leurs études parce que les écoles ou universités refusent de leur
                 communiquer leur dossier scolaire ou universitaire ; et lorsqu’il touche des
                 personnes qui sont empêchées de comparaître dans le cadre d’une procédure
                 ou de contester toute mesure qu’elles jugent discriminatoire.
                    70. La Cour note que, en réponse à une question posée par l’un de ses
                 membres au terme de la procédure orale, les Emirats arabes unis ont
                 assuré que, après la déclaration faite le 5 juin 2017 par leur ministère des
                 affaires étrangères, aucune décision d’expulsion touchant des Qatariens
                 n’avait été prise en application de la loi sur l’immigration. La Cour note
                 cependant qu’il apparaît, au vu des éléments de preuve à sa disposition,
                 qu’à la suite de cette déclaration les Qatariens se sont sentis obligés de
                 quitter les Emirats arabes unis, subissant en conséquence les atteintes
                 caractérisées à leurs droits qui sont décrites plus haut. De plus, les Emi-
                 rats arabes unis n’ayant entrepris aucune démarche officielle pour retirer
                 les mesures du 5 juin 2017, la situation demeure inchangée en ce qui
                 concerne la jouissance, par les Qatariens, de leurs droits susmentionnés
                 sur le territoire des Emirats arabes unis.

                                                                                             29




7 Ord 1145.indb 55                                                                                 11/06/19 14:31

                            application de la ciedr (ordonnance 23 VII 18)                432

                    71. La Cour estime par conséquent qu’il existe un risque imminent que
                 les mesures adoptées par les Emirats arabes unis, telles que décrites plus
                 haut, puissent causer un préjudice irréparable aux droits invoqués par
                 le Qatar, tels qu’ils ont été définis par la Cour (voir le paragraphe 54 ci‑­
                 dessus).


                                  IV. Conclusion et mesures à adopter

                    72. La Cour conclut de l’ensemble des considérations qui précèdent
                 que les conditions auxquelles son Statut subordonne l’indication de
                 mesures conservatoires sont réunies. Il y a donc lieu pour elle d’indiquer,
                 dans l’attente de sa décision définitive, certaines mesures visant à protéger
                 les droits revendiqués par le Qatar, tels qu’ils ont été identifiés précédem-
                 ment (voir le paragraphe 54 c­ i-­dessus).
                    73. La Cour rappelle que, lorsqu’une demande en indication de
                 mesures conservatoires lui est présentée, elle a le pouvoir, en vertu de son
                 Statut, d’indiquer des mesures en tout ou en partie différentes de celles
                 qui sont sollicitées. Le paragraphe 2 de l’article 75 de son Règlement men-
                 tionne expressément ce pouvoir, qu’elle a déjà exercé en plusieurs occa-
                 sions par le passé (voir, par exemple, Application de la convention
                 internationale pour la répression du financement du terrorisme et de la
                 convention internationale sur l’élimination de toutes les formes de discrimi-
                 nation raciale (Ukraine c. Fédération de Russie), mesures conservatoires,
                 ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 139, par. 100).
                    74. En la présente espèce, ayant examiné le libellé des mesures conser-
                 vatoires demandées par le Qatar ainsi que les circonstances de l’affaire, la
                 Cour estime que les mesures à indiquer n’ont pas à être identiques à celles
                 qui sont sollicitées.
                    75. Rappelant aux Emirats arabes unis qu’ils sont tenus de s’acquitter
                 des obligations leur incombant au titre de la CIEDR, la Cour considère
                 que, s’agissant de la situation décrite précédemment, les Emirats arabes
                 unis doivent, dans l’attente de la décision finale en l’affaire et conformé-
                 ment aux obligations que leur impose la convention, veiller à ce que les
                 familles qataro‑émiriennes séparées par suite des mesures adoptées par les
                 Emirats arabes unis le 5 juin 2017 soient réunies ; que les étudiants qata-
                 riens affectés par les mesures adoptées par les Emirats arabes unis le 5 juin
                 2017 puissent terminer leurs études aux Emirats arabes unis ou obtenir
                 leur dossier scolaire ou universitaire s’ils souhaitent étudier ailleurs ; et
                 que les Qatariens affectés par les mesures adoptées par les Emirats arabes
                 unis le 5 juin 2017 puissent avoir accès aux tribunaux et autres organes
                 judiciaires de cet Etat.
                    76. La Cour rappelle que le Qatar l’a priée d’indiquer des mesures des-
                 tinées à prévenir toute aggravation du différend l’opposant aux Emirats
                 arabes unis. Lorsqu’elle indique des mesures conservatoires à l’effet de
                 sauvegarder des droits particuliers, la Cour peut aussi indiquer de telles
                 mesures en vue d’empêcher l’aggravation ou l’extension du différend si

                                                                                           30




7 Ord 1145.indb 57                                                                               11/06/19 14:31

                              application de la ciedr (ordonnance 23 VII 18)              433

                 elle estime que les circonstances l’exigent (voir Application de la conven-
                 tion internationale pour la répression du financement du terrorisme et de la
                 convention internationale sur l’élimination de toutes les formes de discrimi-
                 nation raciale (Ukraine c. Fédération de Russie), mesures conservatoires,
                 ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 139, par. 103). En
                 l’espèce, ayant examiné l’ensemble des circonstances, la Cour estime
                 nécessaire d’indiquer, en sus des mesures particulières précédemment
                 décidées, une mesure supplémentaire adressée aux deux Parties, visant à
                 prévenir toute aggravation du différend entre elles.

                                                         *
                                                     *       *

                    77. La Cour réaffirme que ses « ordonnances indiquant des mesures
                 conservatoires au titre de l’article 41 [du Statut] ont un caractère obliga-
                 toire » (LaGrand (Allemagne c. Etats‑Unis d’Amérique), arrêt, C.I.J.
                 Recueil 2001, p. 506, par. 109) et créent donc des obligations juridiques
                 internationales pour toute partie à laquelle ces mesures sont adressées.

                                                         *
                                                     *       *

                   78. La Cour réaffirme en outre que la décision rendue en la présente
                 procédure ne préjuge en rien la question de sa compétence pour connaître
                 du fond de l’affaire, ni aucune question relative à la recevabilité de la
                 requête ou au fond lui‑même. Elle laisse intact le droit des Gouverne-
                 ments du Qatar et des Emirats arabes unis de faire valoir leurs moyens à
                 cet égard.

                                                         *
                                                     *       *

                     79. Par ces motifs,
                     La Cour,
                     Indique à titre provisoire les mesures conservatoires suivantes :
                     1) Par huit voix contre sept,
                     Les Emirats arabes unis doivent veiller à ce que
                   i) les familles qataro‑émiriennes séparées par suite des mesures adoptées
                       par les Emirats arabes unis le 5 juin 2017 soient réunies ;
                  ii) les étudiants qatariens affectés par les mesures adoptées par les Emi-
                      rats arabes unis le 5 juin 2017 puissent terminer leurs études aux
                      ­Emirats arabes unis ou obtenir leur dossier scolaire ou universitaire
                       s’ils souhaitent étudier ailleurs ; et
                 iii) les Qatariens affectés par les mesures adoptées par les Emirats arabes

                                                                                           31




7 Ord 1145.indb 59                                                                               11/06/19 14:31

                              application de la ciedr (ordonnance 23 VII 18)                434

                      unis le 5 juin 2017 puissent avoir accès aux tribunaux et autres organes
                      judiciaires de cet Etat ;
                     pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Abraham, Ben-
                       nouna, Cançado Trindade, Mme Sebutinde, M. Robinson, juges ; M. Dau-
                       det, juge ad hoc ;
                     contre : MM. Tomka, Gaja, Bhandari, Crawford, Gevorgian, Salam, juges ;
                       M. Cot, juge ad hoc ;
                     2) Par onze voix contre quatre,
                   Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggra-
                 ver ou d’étendre le différend dont la Cour est saisie ou d’en rendre le
                 règlement plus difficile.
                     pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka, Abra-
                       ham, Bennouna, Cançado Trindade, Gaja, Mme Sebutinde, MM. Bhandari,
                       Robinson, juges ; M. Daudet, juge ad hoc ;
                     contre : MM. Crawford, Gevorgian, Salam, juges ; M. Cot, juge ad hoc.
                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le vingt-trois juillet deux mille dix‑huit, en trois exem-
                 plaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de l’Etat du Qatar et au
                 Gouvernement des Emirats arabes unis.


                                                                     Le président,
                                                        (Signé) Abdulqawi Ahmed Yusuf.
                                                                        Le greffier,
                                                           (Signé) Philippe Couvreur.




                   MM. les juges Tomka, Gaja et Gevorgian joignent une déclaration
                 commune à l’ordonnance ; M. le juge Cançado Trindade joint à l’ordon-
                 nance l’exposé de son opinion individuelle ; MM. les juges Bhandari,
                 Crawford et Salam joignent à l’ordonnance les exposés de leur opinion
                 dissidente ; M. le juge ad hoc Cot joint à l’ordonnance l’exposé de son
                 opinion dissidente.

                 (Paraphé) A.A.Y.
                   (Paraphé) Ph.C.




                                                                                             32




7 Ord 1145.indb 61                                                                                 11/06/19 14:31

